 In the Matter of WELLS-LAMONT CORPORATIONandAMALGAMATEDCLOTHING WORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-4648.-Decided December 29, 19J2Jurisdiction:gloves manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition without Board certification ; election necessary.Unit Appropriate for Collective Bargaining:all production employees, excludingmaintenance employees, foremen, assistant foremen and supervisors, officeemployees, watchmen and truck drivers ; stipulation as to.Mr. C. K. Waite,ofLouisiana,Mo., forthe Company.Miss MarieKiely,ofLouisiana,Mo., for the Union.Mr. David V. Easton,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon petition duly filed by Amalgamated Clothing Workers ofAmerica, affiliated with the C. I. 0., herein called the Union,allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees ofWells-Lamont Corporation at its plantlocated at Louisiana,Missouri,herein called the Company, the Na-tional LaborRelationsBoard provided for an appropriatehearingupon due notice before Jack G. Evans, Trial Examiner. Said hearingwas held at Louisiana, Missouri, on December 4, 1942. The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.'The Trial Examin'er'srulings made at the hearing are free from prejudicialerror and arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESSOF THE COMPANYWells-Lamont Corporation is a Minnesota corporation, having itsprincipal office and place of business in Chicago, Illinois.The Com-IInternational GloveWorkersUnion of America,a labor organization affiliated withthe AmericanFederationof Labor,notified anagent of theBoard that it had no interestin the instant proceeding.46 N. L.R. B., No. 59.484 WELLS-LAMONT CORPORATION485pany operates a number of plants, one of which is located in Louisiana,Missouri, which is involved in the instant proceeding.The Com-pany is engaged in the manufacture, sale, and distribution of workgloves.During the 12 months prior to December 4, 1942, the plantinvolved in the instant proceeding purchased raw materials in excessof $100,000, of which over 50 percent was shipped from points outsidethe State of Missouri ; during the same period the Company manufac-tured work gloves in excess of $100,000, of which over 50 percent wastransported from said plant to points outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmalgamatedClothing Workers ofAmerica is a labor organizationaffiliated with the Congress of IndustrialOrganizations,admitting to,membership employeesof the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about November 13, 1942, the Union requested the Companyby letter to bargain with it as the representative of certain of itsemployeesThe Company refused this request until such time as theBoard determines the bargaining representative of its employees.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that allproduction employees, excluding maintenance employees, foremen,assistant foremen and supervisors, office employees, watchmen andtruck drivers at the Company's Louisiana, Missouri, plant, constitutea unit appropriate for ,the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-=The Regional Director reported-that the Union submitted 296 applicalion cards, allof which bore apparently genuine original signatures;163 signatures were the names ofpersons who were listed on the Company's pay roll of November 25, 1942.This pay rollcontained 268 names within the alleged appropriate unit. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unitwho were employedduring the pay-rollperiodimmediately preceding the date ofthe ' Direction ofElection herein,subject tothe limitations and additions set forth' inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that,,as part of the investigation to ascertain repre,enta-tives for the purposes of collective bargaining with Wells-LamontCorporation, Louisiana, Missouri, an election by secret ballot shall beconducted as early, as possible, but not later than thirty (30) daysfrom the date of the Direction, under the direction and supervision ofthe Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board and subject-toArticle III, Section 10, of said Rules and Regulations, among they{employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Amalga-mated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.